969 A.2d 1177 (2009)
David & Cheryl BEIL, Petitioners
v.
TELESIS CONSTRUCTION, INC., Lafayette College, Irwin and Leighton, Inc. and Masonry Preservation Servies, Inc., Respondents.
No. 483 EAL 2008.
Supreme Court of Pennsylvania.
April 1, 2009.

ORDER
PER CURIAM.
AND NOW, this 1st day of April, 2009, the Petition for Allowance of Appeal is GRANTED as to the following issues:
1. Did the Superior Court misapply Farabaugh v. Pennsylvania Turnpike Commission, 590 Pa. 46, 911 A.2d 1264 (2006)?
2. Did the Superior Court improperly fail to view the evidence in the light most favorable to Petitioners, as verdict-winners?
3. Did the Superior Court misapply both Section 414 of the Restatement (Second) of Torts (1965) and this Court's opinion in Byrd v. Merwin, 456 Pa. 516, 317 A.2d 280 (1974)?